DETAILED ACTION
Notices to Applicant
This communication is a Final Office Action on the merits. Claims 1-2, 4, 6, 8, and 10-20 as filed 09/02/2022, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application is a continuation of U.S. Patent Application No. 16/292,108, filed 03/04/2019, which claims priority to PRO 62/639,348, filed 03/06/2018.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, U.S. Provisional Application No. 62/639,348, filed 03/06/2018, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  U.S. Provisional Application No. 62/639,348, filed 03/06/2018, is silent as to any limitation regarding “to detect a particular portion in the video frame comprising identifiable information that comprises an uncovered portions of a masked faces; modifying, by the processor, the surgery-associated data stream by obscuring the particular portions from the video frame” as recited in independent claim 1 and similarly recited in independent claims 14 and 18.  
Examiner’s Statement on 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6, 8, 10-20 are drawn to a method, manufacture, or system for obscuring particular portions of video frames of surgery-associated data streams comprising identifiable information, which are within the four statutory categories. The claims recite patient-eligible subject matter because the claims recite additional elements that integrate the claims into a practical application.
In particular, independent claims 1, 14, and 18 each recite the additional element of a processor performing the action of modifying the surgery-associated data stream by obscuring the one or more particular portions from the video frames. The above limitation, under broadest reasonable interpretation in light of the present Application Specification at paragraph [0084], recites a particular integration of the claims into a practical application beyond a high-level recitation of generic computer components to perform an abstract idea through obscuring particular portions of video frames. 
Accordingly, claims 1-2, 4, 6, 8, 10-20 recite patient-eligible subject matter under 35 U.S.C. 101. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the portion" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes Independent claim 1, from which claim 12 depends through also dependent claim 11, recites “the particular portion.”
Claim 15 recites the limitation “the one or more particular portions of the surgery-associated data stream,” in each of Lines 3, 4, and 5 Examiner notes Independent claim 14, from which claim 15 depends, recites “the particular portion.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,147,052 B1 (hereinafter “Lendvay et al.”) in view of U.S. Patent Application Pub. No. 2020/0258616 A1 (hereinafter “Likosky et al.”), U.S. Patent Application Pub. No. 2017/0220816 A1 (hereinafter “Matusek et al.”), and U.S. Patent No. 10,002,286 B1 (hereinafter “Prabhu et al.”). 
RE: Claim 1 (Currently Amended) Lendvay et al. teaches the claimed: 
1. (Currently Amended) A computer-implemented method comprising: receiving, by a processor, a surgery-associated data stream from a camera, the surgery-associated data stream corresponding to surgery-related data from a surgical procedure, the surgery-associated data stream comprising a plurality of video frames, the plurality of video frames comprising an image of an object inside an internal anatomy […] ((Lendvay et al., Col 17, lines 38-47) (the surgical operation is recorded by one or more cameras such as endoscopic cameras wherein the video captures is forwarded to ATSC for real-time processing)); 
processing, by the processor, the surgery-associated data stream from the camera using an artificial-intelligence model configured to detect a particular type of data corresponding to a characteristic of the surgical procedure, […] ((Lendvay et al. Col 17, lines 44-47; Col 20, lines 45-50, 54-61) (video captured by the cameras is forwarded to ATSC for real-time processing, including classification of the video by a machine learning agent; the camera in body classifier determines whether a camera, such as endoscopic camera, is inside the body or not and may serve as a warning, should a camera designed to be within the body should fall out; anatomical structure classifier determines and/or outlines when one or more anatomical structures are visible; identification of these items may be used alone or in conjunction with other classifiers)).
Lendvay et al. fails to explicitly teach, but Likosky et al. teaches the claimed: 
and an image of an object outside the internal anatomy; […] the characteristic-is indicative of the image of an object outside the internal anatomy a video frame[[s]] of the plurality of video frames in the surgery-associated data stream, the video frame comprising the particular type of data corresponding to the characteristic indicative of the image of an object outside the internal anatomy, […] ((Likosky et al., [0008], [0057], Fig 3) (a computing device may be configured to analyze a video and/or audio recording of a medical operation captured from a real environment, and further, utilize repeatable, automated, quantitative methods to generate model(s) to accurately characterize or otherwise recognize that the video and/or audio data is related to or is otherwise indicative of technical skills and/or non-technical practices of medical or health professionals; video understanding generally focuses on characterizing and tracking objects over time from recording segments to understanding the meaning inherent within pixels associated with moving images)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the computer analysis of surgical videos of objects of a surgical procedure in an operating room as taught by Likosky et al. within the method and system for classifying recorded video to identify pertinent events in the course of surgery as taught by Lendvay et al. with the motivation of implementing computer-assisted platforms for addressing the limitations of time-intensive approaches to existing assessment approaches of surgical procedure review (Likosky et al. at [0004], [0007]).
Lendvay et al. and Likosky et al. fail to explicitly teach, but Matusek et al. teaches the claimed: 
processing a video frame[[s]] of the plurality of video frames […], to detect a ((Matusek et al., [0014], [0095]) (a memory and a processor configured to receive a set of images associated with a video recorded by a moving or non-moving camera; the processor configured to detect a structure of a region of interest from a set of regions of interest in an image from the set of images; automatically select privacy-related information in the input metadata by applying artificial intelligence methods in auto selector));
modifying, by the processor, the […] data stream by obscuring the((Matusek et al., [0014]) (the processor is configured to alter the region of interest to generate an altered image when the geometric classes associated with an identity of a person, such that the privacy associated with the identity of the person is protected)); and 
outputting, by the processor, the modified […] data stream ((Matusek et al., [0014]) (the processor is configured to send the altered image to the user interface or store the altered image in a standardized format)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the application of artificial intelligence to video to determine regions of interest including privacy information and modifying the privacy information to protect the identity of the person as taught by Matusek et al. within the method and system for classifying recorded video to identify pertinent events in the course of surgery as taught by Lendvay et al. and the computer analysis of surgical videos of objects of a surgical procedure in an operating room as taught by Likosky et al. with the motivation of automatically protecting the privacy of an individual from large amounts of video data (Matusek et al. at [0004]).
Lendvay et al., Likosky et al., and Matusek et al. fail to explicitly teach, but Prabhu teaches the claimed: 
the video frame comprising identifiable information that that comprises an uncovered portion[[s]] of a masked face[[s]]  ((Prabhu et al., Col. 13, Lines 13-23) (external occlusions of the face may be external objects such as eyeglasses, sunglasses, scarves, and masks; when provided with an annotation of the occlusion mask, the corresponding textural and structural components in the occluded region are simply weighted to 0, as this information is unavailable from the acquisition i.e. determining a particular portion comprising uncovered portions of masked faces by weighing the covered portion to 0; this annotation could be performed in an automated fashion or with manual oversight)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the determining the uncovered portion of a face by weighing the occluded region to zero as taught by Prabhu et al. within the method and system for classifying recorded video to identify pertinent events in the course of surgery as taught by Lendvay et al., the computer analysis of surgical videos of objects of a surgical procedure in an operating room as taught by Likosky et al., and the method and system for the application of artificial intelligence to identify and modify privacy information to protect the identity of the person from video data as taught by Matusek et al. with the motivation of providing automatic face recognition in a truly unconstrained setting by overcoming the hardships of occlusions for facial recognition systems (Prabhu et al., Col. 15-18, Col 3, Lines 54-58).
RE: Claim 2 (Original) Lendvay et al., Liksosky et al., Matusek et al., and Prabhu et al. teach the claimed: 
2. (Original) The method of claim 1, wherein obscuring ((Matusek et al., [0099], [0100]) (the scrambler can protect privacy by scrambling video data by blurring ROIs previously selected by auto selector by pixilating, in-painting, replacing with silhouettes, warping, morphing, cartooning, etc.)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the modifying privacy information by scrambling video by blurring regions of interest as taught by Matusek et al. within the method and system for classifying recorded video to identify pertinent events in the course of surgery as taught by Lendvay et al., the computer analysis of surgical videos of objects of a surgical procedure in an operating room as taught by Likosky et al., and the method and system for the determining the uncovered portion of a face by weighing the occluded region to zero as taught by Prabhu et al. with the motivation of automatically protecting the privacy of an individual from large amounts of video data (Matusek et al. at [0004]).
RE: Claim 4 (Currently Amended) Lendvay et al., Likosky et al., Matusek et al., and Prabhu et al. teach the claimed:
4. (Currently Amended) The method of claim 1 [[3]], wherein the identifiable information comprises at least one of hospital information, personal information, visual information, audio information, or textual information ((Matusek et al., [0016], [0018], [0022]) (((Matusek et al., [0022], [0099]) (privacy related information refers to any data that are associated with an identity of an individual or object, wherein such data can be protected to avoid revealing the identity of the individual or object)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the modifying privacy information of individuals and objects as taught by Matusek et al. within the method and system for classifying recorded video to identify pertinent events in the course of surgery as taught by Lendvay et al., the computer analysis of surgical videos of objects of a surgical procedure in an operating room as taught by Likosky et al., and the method and system for the determining the uncovered portion of a face by weighing the occluded region to zero as taught by Prabhu et al. with the motivation of automatically protecting the privacy of an individual from large amounts of video data (Matusek et al. at [0004]).
RE: Claim 6 (Original) Lendvay et al., Likosky et al., Matusek et al., and Prabhu et al. teach the claimed:
6. (Original) The method of claim 1, wherein the processing of the surgery-associated data stream using the artificial-intelligence model occurs in real-time, off-line, or a combination thereof ((Lendvay et al., Col. 17, lines 44-47) (video captures by the cameras is forwarded to ATSC for real-time processing including classification of the video by a machine learning agent)). 
RE: Claim 8 (Currently Amended) Lendvay et al., Matusek et al., and Prabhu et al. teach the claimed:
8. (Currently Amended) The method of claim 1 [[7]], wherein an entire image or video frame of the one or more image or video frames that include the particular type of data is obscured ((Matusek et al., [0099]) (the scrambler can protect privacy by scrambling video data by blurring regions of interest or the whole image frames)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the modifying privacy information by scrambling video of regions of interest or the whole image frame as taught by Matusek et al. within the method and system for classifying recorded video to identify pertinent events in the course of surgery as taught by Lendvay et al., the computer analysis of surgical videos of objects of a surgical procedure in an operating room as taught by Likosky et al., and the method and system for the determining the uncovered portion of a face by weighing the occluded region to zero as taught by Prabhu et al. with the motivation of automatically protecting the privacy of an individual from large amounts of video data (Matusek et al. at [0004]).
RE: Claim 10 (Previously Presented) Lendvay et al., Likosky et al., Matusek et al., and Prabhu et al. teach the claimed:
10. (Previously Presented) The method of claim 9, wherein the camera is at least one of a laparoscopic camera, an endoscopic camera, or a robotic camera ((Lendvay et al., Col 17, lines 40-43) (cameras can be used to create a video of the operation including any type of camera such as endoscopic camera)). 
RE: Claim 11 (Original) Lendvay et al., Likosky et al., Matusek et al., and Prabhu et al. teach the claimed: 
11. (Original) The method of claim 1, further comprising: updating a file to include a file update corresponding to an output of the modified surgery-associated data stream, wherein the file update includes at least part of the modified surgery-associated data stream; and storing the file update ((Matusek et al., [0064], [0083]) (the privacy protective data management controller can send the altered image to the user interface or store the altered image in a standardized format; the auto selector can receive video data associated with one or more images, can separate the background and the foreground, can identify privacy-related information and can output the data associated with the separate background and foreground and/or the privacy related information)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the storing and sending the altered image with the modified privacy information as taught by Matusek et al. within the method and system for classifying recorded video to identify pertinent events in the course of surgery as taught by Lendvay et al., the computer analysis of surgical videos of objects of a surgical procedure in an operating room as taught by Likosky et al., and the method and system for the determining the uncovered portion of a face by weighing the occluded region to zero as taught by Prabhu et al. with the motivation of automatically protecting the privacy of an individual from large amounts of video data (Matusek et al. at [0004]).
RE: Claim 12 (Currently Amended) Lendvay et al., Likosky et al., Matusek et al., and Prabhu et al. teach the claimed:
12. (Currently Amended) The method of claim 11, further comprising: discarding, based on the processing, the ((Matusek et al., [0026]) (when the geometric class of a ROI is associated with an identity of a person, the privacy-protective data management controller can alter (or blur, scramble, pixelate, blank i.e. discard) the ROI to remove i.e. discard any privacy related information and then send and store the altered image)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the modifying privacy information by discarding regions of interest as taught by Matusek et al. within the method and system for classifying recorded video to identify pertinent events in the course of surgery as taught by Lendvay et al. and the method and system for the determining the uncovered portion of a face by weighing the occluded region to zero as taught by Prabhu et al. with the motivation of automatically protecting the privacy of an individual from large amounts of video data (Matusek et al. at [0004]).
RE: Claim 13 (Original) Lendvay et al., Matusek et al., and Prabhu et al. teach the claimed: 
13. (Original) The method of claim 1, wherein the surgery-associated data stream comprises: multiple different video streams; and/or multiple different audio streams ((Lendvay et al., Col 5, lines 55-57; Col 17, lines 38-40) (assessment tool client computer may be enables to capture content documenting human activity via image sensors, cameras, microphones, and the like; the surgical operation is recorded by one or more cameras such as documenting computers)). 
Claims 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,147,052 B1 (hereinafter “Lendvay et al.”) in view of U.S. Patent Application Pub. No. 2020/0258616 A1 (hereinafter “Likosky et al.”) and U.S. Patent Application Pub. No. 2017/0220816 A1 (hereinafter “Matusek et al.”).
RE: Claim 14 (Currently Amended) Lendvay et al. teaches the claimed: 
14. (Currently Amended) A computer-program product tangibly embodied in a non- transitory machine-readable storage medium, including instructions configured to cause one or more data processors to perform actions including: receiving a surgery-associated data stream from a camera being used to perform the surgical procedure, the surgery-associated data stream corresponding to surgery-related data from a surgical procedure, the surgery-associated data stream comprising a plurality of video frames, the plurality of video frames comprising an image of an object inside an internal anatomy […] ((Lendvay et al., Col. 13, lines 51-58; Col. 17, lines 38-47) (data storage in include program code for use by a processor and a non-transitory processor-readable removable storage device; the surgical operation is recorded by one or more cameras such as endoscopic cameras wherein the video captures is forwarded to ATSC for real-time processing));  
processing the surgery-associated data stream using an artificial-intelligence model configured to detect a particular type of data corresponding to a characteristic of the surgical procedure, […] ((Lendvay et al. Col 17, lines 44-47; Col 20, lines 45-50, 54-61) (video captured by the cameras is forwarded to ATSC for real-time processing, including classification of the video by a machine learning agent; the camera in body classifier determines whether a camera, such as endoscopic camera, is inside the body or not and may serve as a warning, i.e. a triggering event, should a camera designed to be within the body should fall out; anatomical structure classifier determines and/or outlines when one or more anatomical structures are visible; identification of these items may be used alone or in conjunction with other classifiers)).
Lendvay et al. fails to explicitly teach, but Likosky et al. teaches the claimed: 
and an image of an object outside the internal anatomy; […] the characteristic-is indicative of the image of an object outside the internal anatomy of the plurality of video frames in the surgery-associated data stream by the artificial-intelligence model, the video frame comprising the particular type of data corresponding to the characteristic indicative of the image of an object outside the internal anatomy, […] ((Likosky et al., [0008], [0057], Fig 3) (a computing device may be configured to analyze a video and/or audio recording of a medical operation captured from a real environment, and further, utilize repeatable, automated, quantitative methods to generate model(s) to accurately characterize or otherwise recognize that the video and/or audio data is related to or is otherwise indicative of technical skills and/or non-technical practices of medical or health professionals; video understanding generally focuses on characterizing and tracking objects over time from recording segments to understanding the meaning inherent within pixels associated with moving images)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the computer analysis of surgical videos of objects of a surgical procedure in an operating room as taught by Likosky et al. within the method and system for classifying recorded video to identify pertinent events in the course of surgery as taught by Lendvay et al. with the motivation of implementing computer-assisted platforms for addressing the limitations of time-intensive approaches to existing assessment approaches of surgical procedure review (Likosky et al. at [0004], [0007]).
Lendvay et al. and Likosky et al. fail to explicitly teach, but Matusek et al. teaches the claimed: 
processing a video frame of the plurality of video frames […], to detect a ((Matusek et al., [0014], [0095]) (a memory and a processor configured to receive a set of images associated with a video recorded by a moving or non-moving camera; the processor configured to detect a structure of a region of interest from a set of regions of interest in an image from the set of images; automatically select privacy-related information in the input metadata by applying artificial intelligence methods in auto selector));
modifying the […]  data stream by obscuring((Matusek et al., [0014]) (the processor is configured to alter the region of interest to generate an altered image when the geometric classes associated with an identity of a person, such that the privacy associated with the identity of the person is protected)); and 
outputting, by the processor, the modified […] data stream ((Matusek et al., [0014]) (the processor is configured to send the altered image to the user interface or store the altered image in a standardized format)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the application of artificial intelligence to video to determine regions of interest including privacy information and modifying the privacy information to protect the identity of the person as taught by Matusek et al. within the method and system for classifying recorded video to identify pertinent events in the course of surgery as taught by Lendvay et al. and the computer analysis of surgical videos of objects of a surgical procedure in an operating room as taught by Likosky et al. with the motivation of automatically protecting the privacy of an individual from large amounts of video data (Matusek et al. at [0004]).
RE: Claim 15 (Currently Amended) Lendvay et al., Likosky et al., and Matusek et al. teach the claimed:
15. (Currently Amended) The computer-program product of claim 14, wherein obscuring ((Matusek et al., [0099], [0100]) (the scrambler can protect privacy by scrambling video data by blurring ROIs previously selected by auto selector by pixilating, in-painting, replacing with silhouettes, warping, morphing, cartooning, etc.)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the modifying privacy information by scrambling video by blurring regions of interest as taught by Matusek et al. within the method and system for classifying recorded video to identify pertinent events in the course of surgery as taught by Lendvay et al. and the computer analysis of surgical videos of objects of a surgical procedure in an operating room as taught by Likosky et al. with the motivation of automatically protecting the privacy of an individual from large amounts of video data (Matusek et al. at [0004]).
RE: Claim 17 (Original) Lendvay et al., Likosky et al., and Matusek et al. teach the claimed:
17. (Original) The computer-program product of claim 14, wherein the processing of the surgery-associated data stream using the artificial-intelligence model occurs in real-time, off- line, or a combination thereof ((Lendvay et al., Col. 17, lines 44-47) (video captures by the cameras is forwarded to ATSC for real-time processing including classification of the video by a machine learning agent)).
RE: Claim 18 (Currently Amended) Lendvay et al. teaches the claimed: 
18. (Currently Amended) A system comprising: one or more data processors; and a non-transitory computer readable storage medium containing instructions which when executed on the one or more data processors, cause the one or more data processors to perform actions including: receiving a surgery-associated data stream, the surgery-associated data stream corresponding to surgery-related data from a surgical procedure, the surgery-associated data stream being received from an endoscopic camera used during performance of the surgical procedure on an internal anatomy, the surgery-associated data stream comprising a plurality of video frames, the plurality of video frames comprising an image of an object inside the internal anatomy […] ((Lendvay et al., Col. 13, lines 51-58; Col. 17, lines 38-47) (data storage in include program code for use by a processor and a non-transitory processor-readable removable storage device; the surgical operation is recorded by one or more cameras such as endoscopic cameras wherein the video captures is forwarded to ATSC for real-time processing));  
processing the surgery-associated data stream using an artificial-intelligence model configured to detect a particular type of data corresponding to a characteristic of the surgical procedure, […] ((Lendvay et al. Col 17, lines 44-47; Col 20, lines 45-50, 54-61) (video captured by the cameras is forwarded to ATSC for real-time processing, including classification of the video by a machine learning agent; the camera in body classifier determines whether a camera, such as endoscopic camera, is inside the body or not and may serve as a warning, i.e. a triggering event, should a camera designed to be within the body should fall out; anatomical structure classifier determines and/or outlines when one or more anatomical structures are visible; identification of these items may be used alone or in conjunction with other classifiers)). 
Lendvay et al. fails to explicitly teach, but Likosky et al. teaches the claimed: 
and an image of an object outside the internal anatomy; […] the characteristic-is indicative of the image of an object outside the internal anatomy a video frame[[s]] of the plurality of video frames in the surgery- associated data stream, the video frame comprising the particular type of data corresponding to the characteristic indicative of the image of an object outside the internal anatomy, […] ((Likosky et al., [0008], [0057], Fig 3) (a computing device may be configured to analyze a video and/or audio recording of a medical operation captured from a real environment, and further, utilize repeatable, automated, quantitative methods to generate model(s) to accurately characterize or otherwise recognize that the video and/or audio data is related to or is otherwise indicative of technical skills and/or non-technical practices of medical or health professionals; video understanding generally focuses on characterizing and tracking objects over time from recording segments to understanding the meaning inherent within pixels associated with moving images)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the computer analysis of surgical videos of objects of a surgical procedure in an operating room as taught by Likosky et al. within the method and system for classifying recorded video to identify pertinent events in the course of surgery as taught by Lendvay et al. with the motivation of implementing computer-assisted platforms for addressing the limitations of time-intensive approaches to existing assessment approaches of surgical procedure review (Likosky et al. at [0004], [0007]).
Lendvay et al. and Likosky et al. fail to explicitly teach, but Matusek et al. teaches the claimed: 
processing a video frame of the plurality of video frames […], to detect a ((Matusek et al., [0014], [0095]) (a memory and a processor configured to receive a set of images associated with a video recorded by a moving or non-moving camera; the processor configured to detect a structure of a region of interest from a set of regions of interest in an image from the set of images; automatically select privacy-related information in the input metadata by applying artificial intelligence methods in auto selector));
modifying the […]  data stream by obscuring((Matusek et al., [0014]) (the processor is configured to alter the region of interest to generate an altered image when the geometric classes associated with an identity of a person, such that the privacy associated with the identity of the person is protected)); and 
outputting the modified […] data stream ((Matusek et al., [0014]) (the processor is configured to send the altered image to the user interface or store the altered image in a standardized format)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the application of artificial intelligence to video to determine regions of interest including privacy information and modifying the privacy information to protect the identity of the person as taught by Matusek et al. within the method and system for classifying recorded video to identify pertinent events in the course of surgery as taught by Lendvay et al. and the computer analysis of surgical videos of objects of a surgical procedure in an operating room as taught by Likosky et al. with the motivation of automatically protecting the privacy of an individual from large amounts of video data (Matusek et al. at [0004]).
RE: Claim 19 (Currently Amended) Lendvay et al., Likosky et al., and Matusek et al. teach the claimed:
19. (Currently Amended) The system of claim 18, wherein obscuring ((Matusek et al., [0099], [0100]) (the scrambler can protect privacy by scrambling video data by blurring ROIs previously selected by auto selector by pixilating, in-painting, replacing with silhouettes, warping, morphing, cartooning, etc.)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the modifying privacy information by scrambling video by blurring regions of interest as taught by Matusek et al. within the method and system for classifying recorded video to identify pertinent events in the course of surgery as taught by Lendvay et al. and the computer analysis of surgical videos of objects of a surgical procedure in an operating room as taught by Likosky et al. with the motivation of automatically protecting the privacy of an individual from large amounts of video data (Matusek et al. at [0004]).
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,147,052 B1 (hereinafter “Lendvay et al.”) in view of U.S. Patent Application Pub. No. 2020/0258616 A1 (hereinafter “Likosky et al.”) and U.S. Patent Application Pub. No. 2017/0220816 A1 (hereinafter “Matusek et al.”), and further in view of U.S. Patent Application Pub. No. 2017/0116873 A1 (hereinafter “Lendvay et al. II”) and U.S. Patent No. 10,002,286 B1 (hereinafter “Prabhu et al.”).
RE: Claim 16 (Currently Amended) Lendvay et al., Likosky et al., and Matusek et al. teach the claimed:
16. (Currently Amended) The computer-program product of claim 14.
Lendvay et al., Likosky et al., and Matusek et al. fail to explicitly teach, but Lendvay et al. II teaches the claimed: 
wherein the private information comprises at least one of an identifiable information of a hospital, a personal-identifiable information of a[[; and]] medical personnel associated with the surgical procedure, a personal-identifiable information of a patient, […]((Lendvay et al. II, [0194]) (anonymizing the content may include removing, excising, distorting, redacting, or the like, identifying portions of the content that may be identifying information with respect to individuals being documented in the content; anonymizing the content may involve blurring and/or pixelating portions of the video content that may identify the subject, a patient, customer, an employer, location, or the like; the content may be anonymized to protect the privacy of individuals and/or institutions associated with the content; anonymizing content may include brand names, trade names, parties, organizations, and the like)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine anonymizing content including personally identifiable information from video including subjects, patients, employers, locations, organizations or the like as taught by Lendvay et al. II within the method and system for classifying recorded video to identify pertinent events in the course of surgery as taught by Lendvay et al., the computer analysis of surgical videos of objects of a surgical procedure in an operating room as taught by Likosky et al., and the method and system for the application of artificial intelligence to identify and modify privacy information to protect the identity of the person from video data as taught by Matusek et al. with the motivation of providing assessments of individuals performing activities among the large volume of data and increasing demand for content (Lendvay et al. II, [0003]).
Lendvay et al., Likosky et al., Matusek et al., and Lendvay et al. II fail to explicitly teach, but Prabhu et al. teaches the claimed: 
or an uncovered portions of a masked face[[s]] ((Prabhu et al., Col. 13, Lines 13-23) (external occlusions of the face may be external objects such as eyeglasses, sunglasses, scarves, and masks; when provided with an annotation of the occlusion mask, the corresponding textural and structural components in the occluded region are simply weighted to 0, as this information is unavailable from the acquisition i.e. determining a particular portion comprising uncovered portions of masked faces by weighing the covered portion to 0; this annotation could be performed in an automated fashion or with manual oversight)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the determining the uncovered portion of a face by weighing the occluded region to zero as taught by Prabhu et al. within the method and system for classifying recorded video to identify pertinent events in the course of surgery as taught by Lendvay et al., the computer analysis of surgical videos of objects of a surgical procedure in an operating room as taught by Likosky et al., the method and system for the application of artificial intelligence to identify and modify privacy information to protect the identity of the person from video data as taught by Matusek et al., and the method and system for anonymizing content including personally identifiable information from video including subjects, patients, employers, locations, organizations or the like as taught by Lendvay et al. II with the motivation of providing automatic face recognition in a truly unconstrained setting by overcoming the hardships of occlusions for facial recognition systems (Prabhu et al., Col. 15-18, Col 3, Lines 54-58).
RE: Claim 20 (Currently Amended) Lendvay et al., Likosky et al., and Matusek et al. teach the claimed:
20. (Currently Amended) The system of claim 18.
Lendvay et al., Likosky et al., and Matusek et al. fail to explicitly teach, but Lendvay et al. II teaches the claimed:  
wherein the identity related data a hospital, and identifiable information of a patient or a medical personnel associated with the surgical procedure, […] ((Lendvay et al. II, [0194]) (anonymizing the content may include removing, excising, distorting, redacting, or the like, identifying portions of the content that may be identifying information with respect to individuals being documented in the content; anonymizing the content may involve blurring and/or pixelating portions of the video content that may identify the subject, a patient, customer, an employer, location, or the like; the content may be anonymized to protect the privacy of individuals and/or institutions associated with the content; anonymizing content may include brand names, trade names, parties, organizations, and the like)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine anonymizing content including personally identifiable information from video including subjects, patients, employers, locations, organizations or the like as taught by Lendvay et al. II within the method and system for classifying recorded video to identify pertinent events in the course of surgery as taught by Lendvay et al., the computer analysis of surgical videos of objects of a surgical procedure in an operating room as taught by Likosky et al., and the method and system for the application of artificial intelligence to identify and modify privacy information to protect the identity of the person from video data as taught by Matusek et al. with the motivation of providing assessments of individuals performing activities among the large volume of data and increasing demand for content (Lendvay et al. II, [0003]).
Lendvay et al., Likosky et al., Matusek et al., and Lendvay et al. II fail to explicitly teach, but Prabhu et al. teaches the claimed: 
 […] the identifiable information comprising an uncovered portion[[s]] of a masked face[[s]] ((Prabhu et al., Col. 13, Lines 13-23) (external occlusions of the face may be external objects such as eyeglasses, sunglasses, scarves, and masks; when provided with an annotation of the occlusion mask, the corresponding textural and structural components in the occluded region are simply weighted to 0, as this information is unavailable from the acquisition i.e. determining a particular portion comprising uncovered portions of masked faces by weighing the covered portion to 0; this annotation could be performed in an automated fashion or with manual oversight)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the determining the uncovered portion of a face by weighing the occluded region to zero as taught by Prabhu et al. within the method and system for classifying recorded video to identify pertinent events in the course of surgery as taught by Lendvay et al., the computer analysis of surgical videos of objects of a surgical procedure in an operating room as taught by Likosky et al., the method and system for the application of artificial intelligence to identify and modify privacy information to protect the identity of the person from video data as taught by Matusek et al., and the method and system for anonymizing content including personally identifiable information from video including subjects, patients, employers, locations, organizations or the like as taught by Lendvay et al. II with the motivation of providing automatic face recognition in a truly unconstrained setting by overcoming the hardships of occlusions for facial recognition systems (Prabhu et al., Col. 15-18, Col 3, Lines 54-58).
Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 09/02/2022. 
In the remarks, Applicant argues in substance that: 
Regarding the 112(a) rejection of claims 1-2, 4, 6, 8, 10-20, Applicant argues that the current amendments to claims 1-2, 4, 6, 8, 10-20 comply with the written description requirement; and  
Regarding the 103 rejection of claims 1-2, 4, 6, 8, 10-20, Applicant argues that the combined disclosures of Lendvay and the other cited secondary references fail to disclose the currently amended limitations of the independent claims, in particular, “processing … the surgery-associated data stream from the camera … to detect a particular type of data corresponding to a characteristic of the surgical procedure, the characteristic indicative of the image of an object outside the internal anatomy.” 
In response to Applicant’s argument (a), regarding the 112(a) rejection of Claims 1-2, 4, 6, 8, 10-20, Examiner is persuaded. The current amendments are supported with sufficient written description in the present Application Specification. 
Accordingly, Examiner has withdrawn the 112(a) rejection of claims 1-2, 4, 6, 8, 10-20.
In response to Applicant’s argument (b), regarding the 103 rejection of claims 1-2, 4, 6, 8, 10-20, Applicant’s have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner respectfully submits newly cited reference Likosky teaches the currently amended limitation in obvious combination with the previously cited references. 
Accordingly, in obvious combination, Examiner respectfully submits that claims 1-2, 4, 6, 8, 10-20 are disclosed by the respective combination of references as applied in the above Office Action, and therefore the 103 rejection is maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Pub. No. 2019/0180083 A1 teaches an image processing system that selections portions of a digital image that correspond to exposed skin of persons depicted in the digital image without selecting other portions (Abstract). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626           

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626